                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,
                      Plaintiff,


        v.
                                                             No. 18-CV-01119-RB-LF
AFSCME COUNCIL 18; MICHELLE LUJAN
GRISHAM, in her official capacity as
Governor of New Mexico; and HECTOR
BALDERAS, in his official capacity as Attorney
General of New Mexico,


                      Defendants.


         NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF UNION
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO
            PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT


        Pursuant to Local Rule 7.8, Defendant AFSCME Council 18 advises the Court of the

recent Memorandum and Order in City of Rio Rancho v. AFSCME, Council 18, Local 3277, et

al., No. CV-2019-1398 (New Mexico District Court, Bernalillo County, Oct. 28, 2019), attached

as Exhibit A. The Order affirms a decision of the New Mexico Public Employee Labor

Relations Board cited by Defendant in support of its Motion for Summary Judgment. Dkt. 32, at

16.

        The Order is relevant to Defendant’s pending Motion for Summary Judgment because it

rejects the same argument that Plaintiff Brett Hendrickson makes here, which is that Janus v.
AFSCME Council 31, 138 S.Ct. 2448 (2018), invalidated current union members’ dues

authorizations voluntarily agreed to before that decision issued. See Ex. A at 8-9. Specifically,

the court found that “Janus did not address the payment of union dues by union members. Its

holding is clearly limited to the payment of union fees by nonmembers.” Id. at 9. Defendant

makes this same argument in support of its motion for summary judgment and in opposition to

Plaintiff’s cross-motion for summary judgment. Dkt. 32, at 15-17; Dkt. 39, at 9-11; Dkt. 45, at

3-5.



Dated: October 31, 2019                      Respectfully submitted,

                                             /s/ Eileen B. Goldsmith

                                             Scott Kronland (pro hac vice)
                                             skronland@altshulerberzon.com
                                             Eileen B. Goldsmith (pro hac vice)
                                             egoldsmith@altshulerberzon.com
                                             Stefanie L. Wilson (pro hac vice)
                                             ALTSHULER BERZON LLP
                                             177 Post Street Suite 300
                                             San Francisco, CA 94108
                                             (415) 421-7151

                                             Shane C. Youtz
                                             shane@youtzvaldez.com
                                             Stephen Curtice
                                             stephen@youtzvaldez.com
                                             James A. Montalbano
                                             james@youtzvaldez.com
                                             YOUTZ & VALDEZ, P.C.
                                             900 Gold Avenue S.W.
                                             Albuquerque, NM 87102
                                             (505) 244-1200

                                             Attorneys for Defendant AFSCME Council 18




                                                2
                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing pleading was electronically
filed and served through the CM/ECF system this 31st day of October, 2019, on all registered
parties.

Brian K. Kelsey
Reilly Stephens
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
bkelsey@libertyjusticecenter.org
rstephens@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Plaintiff Brett Hendrickson

Lawrence M. Marcus
Alfred A. Park
Park & Associates, LLC
3840 Masthead Street, N.E.
Albuquerque, NM 87109
lmarcus@parklawnm.com
apark@parklawnm.com

Attorneys for Defendants Michelle Lujan Grisham and Hector Balderas




                                              /s/ Eileen B. Goldsmith
                                              Eileen B. Goldsmith




                                                 3
